department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number info release date conex-125958-12 uil the honorable stevan pearce member u s house of representatives w 2nd st suite roswell new mexico dear congressman pearce i am responding to your inquiry dated date on behalf of your constituent ------- ---------- ----------------asked why the optional substantiation rule under revproc_2002_41 2002_2_cb_1098 cannot be used for amounts paid to employees in the oil_and_gas industry for expenses_incurred in using their personal vehicles the optional substantiation rule under revproc_2002_41 is available to certain employers in the pipeline construction industry and applies only to reimbursements of expenses related to the use of welding rigs and mechanics rigs under an accountable_plan the requirements of an accountable_plan that is business connection substantiation and return of excess must all be met in order for reimbursements to be nontaxable employees in the pipeline construction industry are generally required to provide welding and or mechanics rigs as a condition_of_employment employers in the pipeline construction industry encounter several challenges to reimbursing under an accountable_plan the costs relating to employee-provided welding and mechanics rigs in particular employers in the pipeline construction industry encounter challenges in determining the proper amount of expenses_incurred in light of these challenges as part of the industry_issue_resolution_program we issued revproc_2002_41 which permits certain employers in the pipeline construction industry to use deemed substantiation in reimbursing rig-related expenses under an accountable_plan conex-125958-12 under revproc_2002_41 businesses in the pipeline construction industry can provide reimbursements under an accountable_plan to employees who are required as a condition_of_employment to provide welding or mechanics rigs for use in performing services as employees use of this optional expense substantiation rule is limited to eligible employers an eligible_employer is any employer that hires employee rig welders or heavy equipment mechanics and requires as a condition_of_employment that they provide a welding or a mechanics rig and use the rig performing services as an employee employed in the construction repair or maintenance of transportation mainline pipeline an eligible_employer may use the deemed substantiation rule under revproc_2002_41 only to reimburse employees for expenses related to using welding rigs and mechanics rigs welding rigs are defined as ¾ ton or heavier trucks equipped with a welding machine or other necessary equipment such as tanks and generators mechanics rigs are defined as heavy trucks equipped with a permanently installed mechanics bed and other necessary equipment that is used to repair and maintain heavy machinery on a job site the optional expense substantiation rule is not available for any other vehicles another optional expense substantiation rule is available to employers for use in substantiating the amount of an employee’s vehicle expenses when performing services for the employer rev_proc 2010_2_cb_883 and notice we explain this optional substantiation method and other accountable_plan rules in publication circular_e employer’s tax guide available on www irs gov this method provides a deemed substantiated amount of expenses but still requires the employee to substantiate the time purpose and number of actual miles driven i hope this information is helpful if you have any questions please call me or ------------- ------------- at -------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosure
